                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 3/24/20
----------------------------------------------------------------- X
                                                                  :
                                                                  :
                                                                  :
  IN RE SAIC, INC. SECURITIES LITIGATION :                                   1:12-cv-1353-GHW
                                                                  :
                                                                  ::             ORDER
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         A final approval hearing is scheduled to take place in this matter on April 2, 2020. In light of

the COVID-19 pandemic and the associated restrictions on travel and the congregation of groups of

people, the Court will adjourn the final approval hearing to a date to be determined. The Court

directs that counsel for the parties confer and provide the Court the following: (1) proposed dates

and times for the final approval hearing, which should be no earlier than June 15, 2020; (2) a

proposed plan to notify class members of the adjourned hearing date; and (3) a proposed order and

form of notice to class members regarding the adjourned date. To the extent that the parties believe

that no such notice to class members is required, they are directed to submit their views and

supporting legal precedent to the Court by the same date. The parties are directed to file those

submissions no later than March 26, 2020.

         SO ORDERED.

Dated: March 24, 2020
                                                                   __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
